DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-11 are pending:
		Claims 1-8 are rejected.
		Claims 1-8 have been amended. 
		Claims 9-11 have been withdrawn. 
Response to Amendments
Amendments filed 08/19/2022 have been entered. Amendments to the claims overcome §112 and §103 rejections previously set forth in non-final Office Action mailed 06/02/2022.
Amendments necessitate new grounds of rejection. 
Response to Arguments
Arguments filed 08/19/2022 have been entered. Arguments were fully considered.
On pages 5-6 of Applicant’s arguments, Applicant argues that:
	That is, Zhang and Nickell, either alone or in combination (arguendo), fail to teach or suggest, "a compressed air conveying pipeline providing compressed air to a first side of an injection well; 
	a remediation reagents conveying pipeline providing remediation reagents to a second side of the injection well; 
	an injection adjusting valve; 
	an injection pipe; 
	a first sealing unit; and 
	a second sealing unit, 
	wherein the compressed air conveying pipeline and the remediation reagents conveying pipeline are connected with the injection pipe at a same intersection located in the injection well,5 Application No. 16/840,142 Attorney Docket No. 128768-0001UT01the intersection is provided with the injection adjusting valve inside the injection well, and the injection adjusting valve is configured for switching off the remediation reagents conveying pipeline when the compressed air is injected or switching off the compressed air conveying pipeline when the remediation reagents are injected to the injection well," (emphasis added by Applicant) as recited in claim 1. 

	Indeed, Nickell teaches that the alleged tube 12 and tube 112, which the Examiner attempts to equate to the claimed "compressed air conveying pipeline" and "remediation reagents conveying pipeline," respectively, are located on a same side of the alleged pipe 31, which the Examiner attempts to equate to the claimed "injection pipe" that extends to an injection well.

	This argument is persuasive in view of amendments. It is known to arrange pipelines at a first side and a second side in view of Klock (US 2017/0157654). Klock teaches an apparatus comprising a first injection line 15a’ and a second injection line 15b’ located/arranged at a first side and a second side of an injection well as shown in Fig. 2. 
On page 7 of Applicant’s arguments, Applicant argues that:
	Since Nickell does not overcome the deficiencies of Zhang, the combination of references fails to render the rejected claims obvious.
	Indeed, the alleged combination of the references does not even recognize the problems6 
Application No. 16/840,142 Attorney Docket No. 128768-0001UT01addressed by the claims, let alone teach or suggest (and thus provides a much different structure than) a solution similar to that of the present invention. Therefore, the alleged combination of the references fails to teach or suggest this feature of the claims. 
	Moreover, Applicant respectfully submits that these references are unrelated and would not have been combined as alleged by the Examiner since the configuration defined in the claims is much more precise than the generic functional difference articulated by the Examiner in the rejection. Thus, a person of ordinary skill in the art would not have considered combining these disparate references, absent impermissible hindsight. 
	Further, Applicant submits that there is no motivation or suggestion in the references or elsewhere (and thus no predictability for one of ordinary skill in the art) to urge the combination as alleged by the Examiner. Indeed, these references clearly do not teach or suggest their combination. Therefore, Applicant respectfully submits that one of ordinary skill in the art would not have combined the references as alleged by the Examiner. 

	This argument is not persuasive because the cited references are related to the claimed invention. Specifically, the claimed invention, Zhang, Nickell and newly applied reference Klock all teach systems and methods for remediating soil and/or groundwater (see pg. 1 of Applicant’s specification; Zhang, see pg. 1 “Technology field”; Nickell, see ABS; Klock, see ABS). Therefore, there is motivation to combine and the references are properly combined. 
On page 7 of Applicant’s arguments, Applicant argues that:
Therefore, Applicant respectfully submits that one with ordinary skill in the art would not have combined Zhang with the teachings of Nickell, and even if combined, the alleged combination would not have taught or suggested (or rendered obvious) each and every feature of the claims. Therefore, Applicant respectfully requests the Examiner to reconsider and withdraw this rejection.

	This argument is moot because amendments have necessitated new grounds of rejected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 105344703) in combination with Nickell (USPN 6,457,905) in view of Klock (US 2017/0157654).  
	Regarding claim 1, Zhang teaches an in-situ injection system (referred to as “soil in-situ aeration system”; see Entire Abstract and Fig. 1), comprising a compressed air conveying pipeline (corresponds to the pipeline from aeration machine 4 shown in annotated Fig. 1) providing compressed air (this limitation is a process/method limitation), an injection pipe (aeration pipe 13 and the pipeline from valve 5 shown in annotated Fig. 1;  see pg. 3), a first sealing unit (Fig. 1, sealing device 10 or referred to as “first sealing device”; see pg. 3) and a second sealing unit (Fig. 1, sealing device 10 or referred to as “second sealing device”; see pg. 3), characterized in that: the compressed air conveying pipeline is connected with the injection pipe at the same intersection (corresponds to the intersection at valve 5 shown in Fig. 1), the intersection is provided with a valve (Fig. 1, electromagnetic valve 5; see pg. 3); the second sealing unit is arranged outside pipe walls at the other end of the injection pipe (see Fig. 1), the first sealing unit is arranged outside the pipe walls at the position 0.5-0.75 m (the distance between the first sealing device and the second sealing device is 0.5 – 1.0 m; see pg. 5), away from a port at the other end from the second sealing unit (see Fig. 1), and the first sealing unit and the second sealing unit are configured for forming a seal with walls of an injection well (first and second sealing devices are in the aeration well to form a sealed space; see Abstract, lines 8-12) when operated with the in-situ reagents injection system (“when operated with…” is a process/method limitation); and a plurality of openings (referred to a “pipe holes”; see pg. 6 and Fig. 1) are formed in walls of the injection pipe between the first sealing unit and the second sealing unit (see Fig. 1).
	The examiner takes note of the fact that the prior art range of 0.5-1.0 m completely encompasses the claimed range of 0.5-0.75 m. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
Annotated Fig. 1 of Zhang

    PNG
    media_image1.png
    673
    633
    media_image1.png
    Greyscale

	While Zhang discloses a valve (Fig. 1, electromagnetic valve 5; see pg. 3) for the air machine (see Fig. 1), Zhang does not teach an injection adjusting valve configured for switching off the remediation reagents conveying pipeline when compressed air is injected or switching off the compressed air conveying pipeline when remediation reagents is injected. Zhang also does not teach a remediation reagent conveying pipeline intersecting with said compressed air conveying pipeline and said injection pipe
	In a related field of endeavor, Nickell teaches an in-situ deep remediation injection system and method (see Entire Abstract and Fig. 1), comprising a compressed air conveying pipeline (Fig. 1, tube 112; see C5/L10-15) providing compressed air (this limitation is a process/method limitation), a remediation reagents conveying pipeline (Fig. 1, tube 12; see C5/L5-10) providing remediation reagents (this limitation is a process/method limitation), an injection adjusting valve (Fig. 1, three-way connector valve 13; see C5/L5-10), an injection pipe (see annotated Fig. 1), characterized in that: the compressed air conveying pipeline (i.e. tube 112) and the remediation reagents (i.e. tube 12) conveying pipeline are connected with the injection pipe at the same intersection (see annotated Fig. 1), the intersection is provided with the injection adjusting valve (see annotated Fig. 1), and the injection adjusting valve (i.e. three-way connector valve 13) is configured for switching off the remediation reagents conveying pipeline when compressed air is injected or switching off the compressed air conveying pipeline when remediation reagents is injected (three way valve 13 is selector valve to open/close from pump 11 or open/close from compressed gas from source 116; see C5/L5-15); and a plurality of openings (Fig. 2, ports 28; see C6/L50-56) are formed in walls of the injection pipe (see Fig. 2). 
	While Nickell teaches o-rings which provide sealing means within the pipe, Nickell does not teach (1) a first sealing unit arranged outside the pipe at a position 0.5-0.75 m away from a port at the other end from a second sealing unit, (2) a second sealing unit arranged outside pipe walls at the other end of the injection pipe and (3) the first sealing unit and the second sealing unit are configured for forming a seal with walls of an injection well when operated with the in-situ reagents injection system and (4) said plurality of openings between the first sealing unit and the second sealing unit.






Annotated Fig. 1 of Nickell

    PNG
    media_image2.png
    802
    732
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Zhang by incorporating a remediation reagents conveying pipeline and an injection adjusting valve as disclosed by Nickell because said pipeline provides the benefit of providing treatment chemicals used in remediation (Zhang, see C5/L15-20) and said valve provides the benefit of permitting the selection of a fluid stream (Zhang, see C5/L11-17).	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the injection pipe of Nickell by incorporating a first sealing device and a second sealing device outside of the injection pipe as disclosed by Zhang because said sealing devices provide the benefit of forming a tight seal with a well (Zhang, see pg. 6 and Fig. 1). 
	The combination of references does not teach that said intersection and injection valve are located in the injection well; and the pipelines provided at a first side and a second side of the injection well. 
	In a related field of endeavor, Klock teaches a method and system for in-situ decontamination of contaminated soils (see Entire Abstract) comprising an intersection (corresponds to pipes intersecting at device 6’ shown in Fig. 2) located in an injection well (hole 20). Klock further teaches a first injection line 15a’ and a second injection line 15b’ located/arranged at a first side and a second side of an injection well as shown in Fig. 2.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the intersection of Zhang in combination with Nickell by rearranging said intersection in the injection well as disclosed by Klock because said configuration provides the benefit of an optimum reaction time by injecting directly into soil after mixing (Klock, see ¶36). Therefore, the combination of Zhang and Nickell as modified by Klock teaches the injection valve is located in the injection well because the intersection is provided with the injection valve. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the compressed air pipline and remediation reagents conveying pipeline of Zhang in combination with Nickell by rearranging said pipelines at a first side and second side, respectively, of the injection well as disclosed by Klock because said configuration provides the benefit of a short decomposing time by introducing components separately into the interior (Klock, see ¶14). 
	Regarding claim 2, Zhang, Nickell and Klock teach the in-situ reagents injection system according to claim 1, characterized in that the compressed air conveying pipeline (Zhang, i.e. pipeline from air machine 4) has an air pressure adjusting function (the pipeline of Zhang is structurally the same as the claimed invention therefore will inherently function the same).  
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Regarding claim 4, Zhang, Nickell and Klock teach the in-situ reagents injection system according to claim 1, characterized in that a radius of the injection pipe (Zhang, i.e. aeration pipe) is 1/4-1/2 of a radius of an injection well pipe (Zhang, the radius of the air injection pipe is the radius of the aeration well pipe of 1/4-3/8; see pg. 6).
	Regarding claim 5, Zhang, Nickell and Klock teach the in-situ reagents injection system according to claim 1, characterized in that the injection pipe is a polyvinyl chloride (Zhang, the injection pipe is polyvinyl chloride; see pg. 2), polyethylene or polypropylene pipe with a thickness of 2-4 mm with a thickness of 2-4 mm (Zhang, thickness is 3-5 mm; see pg. 6).
	The examiner takes note of the fact that the prior art range of 3-5 mm overlaps the claimed range of 2-4 mm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.  	
	Regarding claim 8, Zhang, Nickell and Klock teach the in-situ reagents injection system according to claim 1, characterized in that the first sealing unit and the second sealing unit both are rubber (Zhang, the first and second sealing devices comprise polyurethane rubber material; see pg. 5) cylinders (Zhang, the first and second sealing devices are cylindrical; see pg. 3) having a diameter equal to an inner diameter of the injection well pipe (Zhang, Fig. 1, aeration well wall 9; see pg. 3; the sealing device matched with the inner diameter of the aeration well; see pg. 3) and with a thickness of 3-5 cm (Zhang, the thickness is 3 cm; see pg. 5).  
	The examiner takes note of the fact that the prior art point 3 cm overlaps the claimed range of 3-5 cm at an end point. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 105344703) in combination with Nickell (USPN 6,457,905) in view of Klock (US 2017/0157654) in view of Slade (US 2009/0277848) and further in view of Tang (CN 205207706).
	Regarding claim 3, Zhang, Nickell and Klock teach the in-situ reagents injection system according to claim 1, characterized in that a diameter of the injection adjusting valve (Nickell, i.e. three-way connector valve 13) is an inner diameter (Nickell, see Fig. 1) of a pipeline connected with a remediation reagents storage unit (Nickell, Fig. 1, reservoir 149; see C5/L3-10).
	The combination of references does not teach that said injection adjusting valve is a circular PVC sheet with a thickness of 1-3 mm.  
	In a related field of endeavor, Slade teaches a water recycling apparatus and method (see Entire Abstract) comprising a valve that is a circular PVC sheet (PVC three-way ball valve; see ¶58; a ball valve comprises a circular sheet). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to replace the injection adjusting valve (three-way valve) of Zhang (as modified by Nickell) with valve (comprising circular PVC sheet) of Slade because it is the simple substitution of one known valve means with another known valve means obviously resulting in a suitable three-way valve means to control junction lines (Slade, see ¶58) with an expectation of success. 
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, B.).
	The combination of references does not teach that said valve sheet has a thickness of 1-3 mm.  
	In a related field of endeavor, Tang teaches a butterfly valve (see Entire Abstract) comprising round valve plate having a thickness of circular valve plate is 3-5 mm (see pg. 2).
	The examiner takes note of the fact that the prior art range of 3-5 mm overlaps the claimed range of 1-3 mm at an end point. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the ball valve thickness of Zhang (as modified Nickell and Tang) by selecting a thickness of 3-5 mm as disclosed by Tang because said thickness provides the benefit of strengthening the rigidity (Tang, see pg. 2). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 105344703) in combination with Nickell (USPN 6,457,905) in view of Klock (US 2017/0157654) and further in view of Liao (CN 109467282).
	Regarding claim 6, Zhang, Nickell and Klock teach the in-situ reagents injection system according to claim 1, characterized in that the injection pipe is provided with 4-12 rows (Zhang, six rows of pipe holes; see pg. 6) of uniformly (Zhang, the holes are arc-shaped; see pg. 6) formed openings (Zhang, i.e. pipe holes) in the pipe wall of a pipe body part (Zhang, corresponds to the body/housing of pipe 13 shown in Fig. 1) between the first sealing unit (Zhang, i.e. first sealing device) and the second sealing unit  (Zhang, i.e. second sealing device); and each of the openings has a radius of 2-4 mm (Zhang, the radius of pipe body hole is 1-3 mm; see pg. 6). Zhang further discloses an embodiment wherein each row of the pipe body hole is not equal distance along generatrix of the aeration vertical tube (Zhang, see pg. 6).	
	The examiner takes note of the fact that the prior art range of 1-3 mm overlaps the claimed range of 2-4 mm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.  	
	The combination of references does not explicitly disclose wherein said openings of each row are equally spaced along a generatrix of the injection pipe with an opening spacing of 3-5 mm.  
	In a related field of endeavor, Liao teaches a sewage treatment device (see Entire Abstract) comprising a water distributing pipe having holes uniformly at intervals with a spacing between 20 mm – 100 mm (see pg.8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the openings of Zhang by providing said openings at uniform intervals and a spacing between 20-100 mm as disclosed by Liao because said configuration provides the benefit of uniform fluid distribution (Liao, see pg. 8).
	The combination of references does not teach an opening spacing of 3-5 mm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the opening spacing of Zhang (as modified by Liao) by selecting an opening spacing of 3-5 mm because said spacing would have been considered a workable range. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 105344703) in combination with Nickell (USPN 6,457,905) in view of Klock (US 2017/0157654) in view of Zhao (CN 106424122) and further in view of Stewart (WO 2010/020002).
	Regarding claim 7, Zhang, Nickell and Klock teach the in-situ reagents injection system according to claim 1. 
	The combination of references does not teach that a layer of nitrile rubber, natural rubber or acrylate rubber film is adhered inside the pipe body part of the injection pipe between the first sealing unit and the second sealing unit, and a plurality of slits are respectively formed in the film at positions corresponding to the plurality of openings. 
	In a related field of endeavor, Zhao teaches an in-situ repairing system (see Entire Abstract) comprising a film (Fig. 3, exhaust pipe coating/porous material 205; see pg. 9) is adhered inside the pipe body part of the injection pipe (Fig. 3, exhaust pipe 201; see pg.9; exhaust pipe is wrapped around the outer wall of the exhaust pipe cladding/porous material; see pg. 4), and a plurality of slits (corresponds to openings in porous material 205 shown in Fig. 3) are respectively formed in the film at positions corresponding to a plurality of openings (Fig. 3, through hole 204; see pg. 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the inside of the injection pipe of Zhang by incorporating the film (porous material) on the inside of the injection pipe as disclosed by Zhao because it provides the benefit of preventing through holes of the pipe from being blocked (Zhao, see pg. 6). Therefore, the combination of Zhang and Zhao teaches the film between the first and second sealing devices. 
	The combination of references does not teach that said film is of nitrile rubber, natural rubber or acrylate rubber film.
	In a related field of endeavor, Stewart teaches an aeration device (see Entire Abstract) comprising natural rubber (see pg. 6, lines 20-30). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the material of the liner (porous material) of Zhang (as modified by Zhao) with the natural rubber as disclosed by Stewart because said material provides the benefit of a rigid, resilient material (Stewart, see pg. 20-30). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778